DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Printer et al (US 2020/0134773).
As to claim , Printer et al disclose (fig. 41A) method for pararneterizing a machine-vision device (4100a), said machine-vision device (4100a), (paragraph [0270]) comprising: a camera system (4161a, 4160a, 4162a, 4163a) comprising a camera (4160), (paragraph [0274]-[0275]) and first and second origin light sources (4106a, 4106b1) configured to, in an origin lighting configuration (dome light 405 of fig. 4), emit first and second origin light signals (light), respectively, (paragraph [0271]), (fig. 44A) a lighting device (4400a) comprising: a control interface (4416a) comprising: first and second light sensors (4431A, 4432a) arranged to capture said first and second origin light signals (position/orientation input data), respectively, and to emit first and second sensor signals (position/orientation input data), respectively, in response to the capture of said first and second origin light signals (position/orientation input data), respectively, (paragraph [0298]); (fig. 44A) an electronic unit (4405a) for processing said first and second sensor signals (position/orientation input data), said electronic processing unit rd set of LEDs 4106a, 4106b3, 4106c3, 4106g3, 4106h3, 4106j3, 4106k3 & 4th set of LEDs 4106a4, 4106b4, 4106c4, 4106g4, 4106h4, 4106j4, 4106k4), (paragraphs [0271]), each connected to one respective output of the electronic processing unit (4405a) so as to be controlled with the control signal (control signal) delivered to said output in order to light a zone of interest (illuminate a portion of associated target 150 illustrated in figure 1), (paragraph [0271]), said method comprising the following successive steps: a selecting (selectively), depending on the zone of interest (illuminate a portion of associated target 150), a lighting configuration (selectively energize the associated light emitter or group of light emitters) for the slaved light sources (3rd set of LEDs 4106a, 4106b3, 4106c3, 4106g3, 4106h3, 4106j3, 4106k3 & 4th set of LEDs 4106a4, 4106b4, 4106c4, 4106g4, 4106h4, 4106j4, 4106k4), (paragraphs [0271], called the “slaved lighting configuration”, and recording the slaved lighting configuration (selectively energize the associated light emitter or group of light emitters) in the control interface (4416A) and/or applying the slaved lighting configuration (selectively energize the associated light emitter or group of light emitters); b) independently of step a), selecting a lighting configuration (selectively energize the associated light emitter or group of light emitters) for the origin light sources (4106a, 4106b1), or “origin lighting configuration (particular ring of LEDs), (paragraph [0273]), and applying the origin lighting configuration (particular ring of LEDs), (paragraph [0273]); c) establishing an informational relationship (images of target 150) between said origin and slaved lighting configurations (selectively energize the associated light emitter or group of light emitters) and recording said informational relationship (image of target 150) in the control interface (4416a) so 
As to claim 2, Printer et al disclose (fig. 41A) the method wherein, in step c), said informational relationship (image of target 150) between the origin and slaved lighting configurations (dome light 405 of fig. 4, particular ring of LEDs), (paragraph [0273]) is recorded via action on a programming member (4440a) of the control interface (4416a), (paragraph [0303]).
As to claim 3, Printer et al disclose (fig. 41A) the method wherein, in step a), a plurality of slaved lighting configurations (selectively energize the associated light emitter or group of light emitters) is tested, so as to find and select (selectively) a slaved lighting configuration (selectively energize the associated light emitter or group of light emitters) that is optimal with respect to the effectiveness of a recognition, by the machine-vision device (4400a) , of objects (150) placed in the zone of interest (illuminate a portion of associated target 150 illustrated in figure 1), (paragraph [0271]).
As to claim 4, Printer et al disclose (fig. 41A) the method wherein, in step b), the selection of the origin lighting configuration (particular ring of LEDs), (paragraph [0273]) is independent of the slaved lighting configuration (selectively energize the associated light emitter or group of light emitters) in step a), (paragraph [0273]).
As to claim 5, Printer et al disclose (fig. 41A) the method wherein, in an assembled position in which the camera (4160a) is fastened to the control interface (4416a), the origin light 
As to claim 6, Printer et al disclose (fig. 41A) the method wherein each light sensor (4431a, 4432a) is placed so that the light (light) that it receives originates, as regards more than 50% of its intensity, from one or more origin light sources (4106a1, 4606a2) that face it, (paragraphs [0270], [0298]).
As to claim 7, Printer et al disclose (fig. 41A) the method wherein the slaved light sources (3rd set of LEDs 4106a, 4106b3, 4106c3, 4106g3, 4106h3, 4106j3, 4106k3 & 4th set of LEDs 4106a4, 4106b4, 4106c4, 4106g4, 4106h4, 4106j4, 4106k4), (paragraphs [0271]) are kept active, in the slaved lighting configuration (selectively energize the associated light emitter or group of light emitters) in step a), (paragraph [0273]) selected in step a), during the application of the origin lighting configuration (dome light 405 of fig. 4, particular ring of LEDs) in step a), (see paragraph [0274]), (paragraph [0273]) in step b) and/or until said informational relationship (image of target 150) has been established in step c), (paragraphs [0273]).
As to claim 8, Printer et al disclose (fig. 41A) the method wherein: in step a), the slaved lighting configuration (selectively energize the associated light emitter or group of light emitters) is selected from a database (4443a) of slaved lighting configurations (selectively energize the associated light emitter or group of light emitters) stored in the control interface (4416a); and/or if step 6), the origin lighting configuration (dome light 405 of fig. 4, particular ring of LEDs), (paragraph [0274]) is selected from a database (4443a) of origin lighting configurations (dome light 405 of fig. 4, particular ring of LED) stored in the camera (4160a), (paragraphs [0271]-[0275], [0303]).
As to claim 9, Printer et al disclose (fig. 41A) the method wherein, the origin light sources (4106a, 4106b1) are adjustable by an operator (user) independently and, in step a), to select the slaved lighting configuration (selectively energize the associated light emitter or group of light emitters), an operator (user) adjusts at least one origin light source (dome light 405 of fig. 4, particular ring of LED) independently of the other origin light sources (dome light 405 of fig. 4, particular ring of LED), (paragraph [0270]).
As to claim 10, Printer et al disclose (fig. 41A) the method wherein said origin light sources (dome light 405 of fig. 4, particular ring of LED) are integrated into the camera (4160a) and/or the slaved light sources (3rd set of LEDs 4106a, 4106b3, 4106c3, 4106g3, 4106h3, 4106j3, 4106k3 & 4th set of LEDs 4106a4, 4106b4, 4106c4, 4106g4, 4106h4, 4106j4, 4106k4), (paragraphs [0271]) are integrated into the control interface (4416a), (paragraphs [0271], [0274]-[0275]) .
As to claim 11, Printer et al disclose (fig. 41A) the method wherein, in the slaved lighting configuration (selectively energize the associated light emitter or group of light emitters), at least two slaved light sources (3rd set of LEDs 4106a, 4106b3) are configured to emit different light spectra (red, blue, green), (paragraphs [0271]-[0273]).
As to claim 12, Printer et al disclose (fig. 41A) the method wherein the camera (4160a) is fastened, preferably magnetically, to the control interface (4416a) in a preset position, (paragraphs [0275]).
As to clam 13, Printer et al disclose (fig. 41A) the method wherein the cycle of steps a) to c) is repeated in order to establish a plurality of said informational relationships (images) suitable for recognition, (fig. 44A) by the machine-vision device (4400a), of a plurality of different objects (targets), (paragraphs [0274]-[0275]). 
As to claim 14, Printer et al disclose (fig. 41A) the method wherein the one or more slaved light sources (3rd set of LEDs 4106a, 4106b3, 4106c3, 4106g3, 4106h3, 4106j3, 4106k3 & 4th set of LEDs 4106a4, 4106b4, 4106c4, 4106g4, 4106h4, 4106j4, 4106k4), (paragraphs [0271]) are configured to emit flashes (light) of a duration (predetermined direction) shorter than 10 ms and/or a light spectrum (red, green, blue) of a width narrower than 190 nm, (paragraphs [0271], [0273]). 
As to claim 15, Printer et al disclose (fig. 41A) the method wherein the control interface (4416a) is passed through by an aperture (4109a) and the optical axis of the camera (4160a) is substantially aligned with the axis of the aperture (4109a), the slaved light sources (3rd set of LEDs 4106a, 4106b3, 4106c3, 4106g3, 4106h3, 4106j3, 4106k3 & 4th set of LEDs 4106a4, 4106b4, 4106c4, 4106g4, 4106h4, 4106j4, 4106k4), (paragraphs [0271]) being placed on the side of the (fig. 44A) control interface (4416a) opposite to the camera (4160a), (paragraphs [0271], [0274]-[0275]) .
As to claim 16, Printer et al disclose (fig. 41A) for conveying objects (targets), comprising at least: one track for conveying objects (targets), and one machine-vision device (4400a) parameterized using a method according to any one of the preceding claims, the slaved light sources (3rd set of LEDs 4106a, 4106b3, 4106c3, 4106g3, 4106h3, 4106j3, 4106k3 & 4th set of LEDs 4106a4, 4106b4, 4106c4, 4106g4, 4106h4, 4106j4, 4106k4) being suitable for lighting at least one segment of the track for conveying objects (targets), (paragraphs [0271]-[0275]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878